Citation Nr: 0521745	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-22 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Manchester, 
New Hampshire that denied service connection for bilateral 
hearing loss and bilateral tinnitus.  A personal hearing was 
held before an RO hearing officer in May 2004.  A 
videoconference hearing was held before the undersigned 
Veterans Law Judge in September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

Governing law provides that VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran contends that he was exposed to loud noise during 
service, while serving aboard Coast Guard vessels, and that 
he has bilateral hearing loss and tinnitus as a result.  He 
has submitted private medical evidence of bilateral hearing 
loss and tinnitus, which an audiologist said was typical of 
those seen for individuals exposed to high intensity noise.  
There is no medical opinion as to whether the veteran's 
current hearing loss and tinnitus are related to the noise 
exposure in service.  In light of the veteran's contentions 
and the current medical evidence, a medical opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  
In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should have the veteran 
undergo a VA examination by an ear 
specialist (M.D.) to determine the 
nature, severity, and etiology of any 
current bilateral hearing loss and 
tinnitus.  The claims folder must be 
provided to and reviewed by each 
examiner.  In addition to an audiological 
examination, any other tests deemed 
necessary should be performed.  The 
claims folder should be made available to 
the examiner prior to the examination.

The examiner is requested to obtain a 
detailed history of in-service and post-
service noise exposure.  Following the 
examination the examiner is requested to 
render an opinion as to whether it is as 
likely as not (50 percent probability or 
greater) that any current hearing loss 
and/or tinnitus, if diagnosed, is related 
to military service.  A complete 
rationale for any opinion expressed 
should be included in the report. 

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for bilateral hearing 
loss and tinnitus, with consideration of 
all evidence received since the June 2004 
statement of the case.  If the benefits 
sought are not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

